Citation Nr: 1141649	
Decision Date: 11/09/11    Archive Date: 11/21/11

DOCKET NO.  08-19 624	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for bilateral varicocele/hydrocele.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. Joyner, Counsel


INTRODUCTION

The Veteran served on active duty from July 1972 to July 1975.  His character of service for this period of service was honorable.  An additional DD Form 214 reflects that the Veteran also served on active duty from July 1975 to October 1983.  However, the character of service for this time period is listed as "bad conduct" and the Veteran was noted to have separated from this period of service because of a conviction by special court martial.  In a September 1990 administrative decision it was determined that the discharge for the period of service from July 1975 to October 1983 is considered a bar to VA benefits under provisions of 38 C.F.R. § 3.12(c) and 38 U.S.C.A. § 3103(a).  The appellant was informed of that decision and his appellate rights.  He did not appeal.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran claims that he is entitled to service connection for bilateral varicocele/hydrocele because it was present during service.  In his December 2007 notice of disagreement, the Veteran specifically stated that he was treated in service for this disability between 1975 to 1978.  Unfortunately, the Veteran's service from July 1975 to October 1983 has a bad conduct character discharge attached to it, and it has been determined in an unappealed September 1990 administrative decision to be a bar to VA benefits.  Therefore, the Veteran's contention that his current bilateral varicocele/hydrocele is in any way etiologically related to his second period of service from July 1975 to October 1983 can not suffice to establish service connection.

However, the Veteran's service treatment records for his first period of active service, which carries an honorable discharge and which is not a bar to VA benefits, contain an April 1972 report of medical history form that indicates the presence of masses, which had been present for four to five days.  Nothing more specific is noted.  Additionally, the service treatment records for this period of service reflect that the Veteran was seen in April 1973 and June 1973 for urethritis, acute, due to Gonorrhea.  On both occasions no inguinal lymphadenopathy was present.  A February 1975 service treatment record notes complaints of discharge, but no dysuria, for one week.  A March 1975 service treatment record notes that the Veteran was seen for complaints of painful urination.  Gram Stain was positive.  The July 1975 reenlistment physical examination was normal for the genitourinary system. 

The post-service medical evidence includes an October 2006 VA treatment record which contains a diagnosis of varicocele.  No testicular mass was found on examination.  Another October 2006 VA treatment record notes that the Veteran was experiencing pain in his testicles, which he has had for the last three months.  He stated that he thinks it is due to the cryotherapy he had done for prostate cancer.

A November 2006 VA urology consult notes that the Veteran had bilateral testicular/epididymal pain.  The physician noted that this is most consistent with bilateral epididymitis, possibly from congestion from distal blockage of his bilateral vas from his cryotherapy.  The differential diagnosis was also noted to include possible ureteral obstruction from stones or from the cryotherapy, and possible prostatitis, although there was no tenderness on examination.  A CT scan was recommended.

A January 2007 VA urology note indicates that the testicles were nontender, but there was bilateral epididymitis, with some engorgement.  The CT scan did not show anything remarkable.  

In the October 2011 Appellant's Brief, the Veteran's representative argued that the Veteran was diagnosed with urethritis during his first period of honorable service, and that as such, he should be afforded a VA examination to determine whether he had symptomatology of a varicocele/hydrocele during such service and whether there is a fifty percent or greater probability that the Veteran's claimed condition is etiologically related to such service.  

The Board notes that a VA examination or opinion is necessary if the evidence of record (a) contains competent evidence that the claimant has a current disability, or persistent or recurrent symptoms of disability; (b) establishes that the veteran suffered an event, injury, or disease in service; (c) indicates that the claimed disability or symptoms may be associated with the veteran's service or other service-connected disability, and (d) does not contain sufficient medical evidence for VA to make a decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159; McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

In this case, there is evidence in the service treatment records from the Veteran's first period of honorable service of urethritis and masses.  Although there is no evidence of any residual disability at the reenlistment examination in July 1975, the Veteran has a current diagnosis (from October 2006) of varicocele, as well as other findings of testicular pain, which has been possibly linked to urethral obstruction/stones.  Therefore, the Board finds that a VA examination should be conducted in order to determine whether any current varicocele/hydrocele is etiologically related to the Veteran's first period of active service, to include the diagnoses of urethritis and masses therein.   

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA genitourinary examination in order to determine the nature and etiology of any currently present bilateral varicocele/hydrocele.  

All indicated studies and tests should be accomplished, and all clinical findings should be reported in detail.  

Based upon the claims folder review, the examination results and sound medical principles, the examiner should provide an opinion with respect to any currently present varicocele/hydrocele, as to whether it is at least as likely as not (i.e., a 50 percent or better probability) that the disability is etiologically related to service.  Attention is directed to the April 1972 report of medical history which includes a notation of the presence of unspecified masses of four to five day duration, the 1973 findings of urethritis, and the 1975 complaints of painful urination.   

The examiner should set forth the complete rationale for all opinions expressed and conclusions reached.  

If the examiner cannot provide a requested opinion the examiner should state the reason why speculation would be required in this case (e.g., if the requested determination is beyond the scope of current medical knowledge, actual causation cannot be selected from multiple potential causes, etc.).   If the examiner is unable to reach an opinion because there are insufficient facts or data within the claims file, the examiner should identify the relevant testing, specialist's opinion, or other information needed to provide the requested opinion.  

2.  When the development requested has been completed, the case should be reviewed by the RO on the basis of additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review. 

The purpose of this REMAND is to obtain additional development, and the Board does not intimate any opinion as to the merits of the case, either favorable or unfavorable, at this time.  The appellant has the right to submit additional evidence and/or argument on the matter the Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is required of the appellant until he is notified. 

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

(CONTINUED ON THE NEXT PAGE)
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




_________________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

